EXHIBIT 10.1

STEADFAST APARTMENT REIT, INC.


AMENDED AND RESTATED DEALER MANAGER AGREEMENT
Up to $1,100,000,000 in Shares of Common Stock, $0.01 par value per share


October 15, 2014


Steadfast Capital Markets Group, LLC
18100 Von Karman Avenue
Suite 500
Irvine, California 92612


Ladies and Gentlemen:


This Amended and Restated Dealer Manager Agreement (the “Agreement”) is dated as
of October 15, 2014 by and among Steadfast Apartment REIT, Inc., a Maryland
corporation (the “Company”), Steadfast Apartment REIT Operating Partnership,
L.P., a Delaware limited partnership and the Company’s operating partnership
subsidiary (the “Operating Partnership”) and Steadfast Capital Markets Group,
LLC, a Delaware limited liability company (the “Dealer Manager”).


The Company has registered for public sale (the “Offering”) a maximum of
$1,100,000,000 in shares of its common stock, $0.01 par value per share (the
“Common Stock”), of which amount: (a) up to $1,000,000,000 in shares of Common
Stock are being offered to the public pursuant to the Company’s primary offering
(the “Primary Shares”); and (b) up to $100,000,000 in shares of Common Stock are
being offered to stockholders of the Company pursuant to the Company’s
distribution reinvestment plan (the “DRIP Shares” and, together with the Primary
Shares, the “Offered Shares”). The Primary Shares are to be issued and sold to
the public on a “best efforts” basis through the Dealer Manager as the managing
dealer and the broker-dealers participating in the Offering (the “Participating
Dealers”) at an initial offering price of $15.00 per share (subject in certain
circumstances to discounts based upon the volume of shares purchased and for
certain categories of purchasers). The DRIP Shares are to be issued and sold to
stockholders at an initial price of $14.25 per share. The Company has reserved
the right to (i) change the offering price per share in the Offering, including
the price of DRIP Shares as described in the Prospectus (as defined herein) and
(ii) reallocate the Offered Shares between the Primary Shares and the DRIP
Shares. The Company, the Operating Partnership and the Dealer Manager previously
entered into a Dealer Manager Agreement (the “Original Agreement”) with respect
to the Offering and desire to amend and restate the Original Agreement as set
forth herein.


The Company is the sole general partner of the Operating Partnership. The
Company and the Operating Partnership hereby jointly and severally agree with
you, the Dealer Manager, as follows:


1. Representations and Warranties of the Company and the Operating Partnership.
The Company and the Operating Partnership hereby jointly and severally represent
and warrant to the Dealer Manager and each Participating Dealer with whom the
Dealer Manager has entered into or will enter into a Participating Dealer
Agreement (the “Participating Dealer Agreement”) substantially in the form
attached as Exhibit A to this Dealer Manager Agreement (this “Agreement”), as of
the date hereof and at all times during the Offering Period, as that term is
defined in Section 5.1 (provided that, to the extent such representations and
warranties are given only as of a specified date or dates, the Company and the
Operating Partnership only make such representations and warranties as of such
date or dates) as follows:




--------------------------------------------------------------------------------






1.1 Compliance with Registration Requirements.


(a) A registration statement on Form S-11 (File No. 333-191049), including a
preliminary prospectus, for the registration of the Offered Shares has been
prepared by the Company in accordance with applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the applicable
rules and regulations of the Securities and Exchange Commission (the
“Commission”) promulgated thereunder (the “Securities Act Regulations”), and was
initially filed with the Commission on September 6, 2013 (the “Registration
Statement”). The Company has prepared and filed such amendments thereto as may
have been required to the date hereof and will file such additional amendments
and supplements thereto as may hereafter be required. As used in this Agreement,
the term “Registration Statement” means the Registration Statement, as amended
through the Effective Date, except that, if the Company files any post-effective
amendments to the Registration Statement, “Registration Statement” shall refer
to the Registration Statement as so amended by the last post-effective amendment
declared effective; the term “Effective Date” means the applicable date upon
which the Registration Statement or any post-effective amendment thereto is or
was first declared effective by the Commission; the term “Prospectus” means the
prospectus, as amended or supplemented, on file with the Commission at the
Effective Date of the Registration Statement (including financial statements,
exhibits and all other documents related thereto filed as a part thereof or
incorporated therein), except that if the Prospectus is amended or supplemented
after the Effective Date, the term “Prospectus” shall refer to the Prospectus as
amended or supplemented to date, and if the Prospectus filed by the Company
pursuant to Rule 424(b) or 424(c) of the Securities Act Regulations shall differ
from the Prospectus on file at the time the Registration Statement or any
post-effective amendment to the Registration Statement shall become effective,
the term “Prospectus” shall refer to the Prospectus filed pursuant to either
Rule 424(b) or 424(c) of the Securities Act Regulations from and after the date
on which it shall have been filed with the Commission; and the term “Filing
Date” means the applicable date upon which the Prospectus or any amendment or
supplement thereto is filed with the Commission.


(b) The Registration Statement and the Prospectus, and any further amendments or
supplements thereto, will, as of the applicable Effective Date or Filing Date,
as the case may be, comply in all material respects with the Securities Act and
the Securities Act Regulations; the Registration Statement does not, and any
amendments thereto will not, in each case as of the applicable Effective Date,
contain an untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading; and the Prospectus does not, and any amendment or
supplement thereto will not, as of the applicable Filing Date, contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company and the Operating Partnership make no warranty or
representation with respect to any statement contained in the Registration
Statement or the Prospectus, or any amendments or supplements thereto, made in
reliance upon and in conformity with information furnished in writing to the
Company by the Dealer Manager or any Participating Dealer expressly for use in
the Registration Statement or the Prospectus, or any amendments or supplements
thereto.


1.2 Good Standing of the Company and the Operating Partnership.


(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Maryland, and is in good standing with the State Department
of Assessments and Taxation of Maryland, with full power and authority to
conduct its business as described in the Registration Statement and the
Prospectus and to enter into this Agreement and to perform the transactions
contemplated hereby; this Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
equitable principles, and except to the extent that the enforceability of the
indemnity provisions and the contribution provisions contained in Sections 7 and
8 of this Agreement, respectively, may be limited under applicable securities
laws.

LEGAL02/34907218v2

--------------------------------------------------------------------------------





(b) The Operating Partnership is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
power and authority to conduct its business as described in the Registration
Statement and the Prospectus and to enter into this Agreement and to perform the
transactions contemplated hereby; as of the date hereof the Company is the sole
general partner of the Operating Partnership; this Agreement has been duly
authorized, executed and delivered by the Operating Partnership and is a legal,
valid and binding agreement of the Operating Partnership enforceable against the
Operating Partnership in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and by general equitable principles, and
except to the extent that the enforceability of the indemnity provisions and the
contribution provisions contained in Sections 7 and 8 of this Agreement,
respectively, may be limited under applicable securities laws.


(c) Each of the Company and the Operating Partnership has qualified to do
business and is in good standing in every jurisdiction in which the ownership or
leasing of its properties or the nature or conduct of its business, as described
in the Prospectus, requires such qualification, except where the failure to do
so would not have a material adverse effect on the condition, financial or
otherwise, results of operations or cash flows of the Company and the Operating
Partnership taken as a whole (a “Material Adverse Effect”).


1.3 Authorization and Description of Securities. The issuance and sale of the
Offered Shares have been duly authorized by the Company, and, when issued and
duly delivered against payment therefor as contemplated by this Agreement, will
be validly issued, fully paid and non-assessable, free and clear of any pledge,
lien, encumbrance, security interest or other claim, and the issuance and sale
of the Offered Shares by the Company are not subject to preemptive or other
similar rights arising by operation of law, under the charter or bylaws of the
Company or under any agreement to which the Company is a party or otherwise. The
Offered Shares conform in all material respects to the description of the Common
Stock contained in the Registration Statement and the Prospectus. The
authorized, issued and outstanding shares of Common Stock as of the Effective
Date are as set forth in the Prospectus under the caption “Description of
Capital Stock.” All offers and sales of the Common Stock prior to the date
hereof were at all relevant times duly registered under the Securities Act or
were exempt from the registration requirements of the Securities Act and were
duly registered or the subject of an available exemption from the registration
requirements of the applicable state securities or blue sky laws. As of the date
hereof, the Operating Partnership has not issued any security or other equity
interest other than units of partnership interest (“Units”) as set forth in the
Prospectus, and none of such outstanding Units has been issued in violation of
any preemptive right, and all of such Units have been issued by the Operating
Partnership in compliance with applicable federal and state securities laws.


1.4 Absence of Defaults and Conflicts.


(a) The Company is not in violation of its charter or its bylaws and the
execution and delivery of this Agreement, the issuance, sale and delivery of the
Offered Shares, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Company will not violate the
terms of or constitute a breach or default under: (i) its charter or bylaws;
(ii) any indenture, mortgage, deed of trust, lease, or other material agreement
to which the Company is a party or to which its properties are bound; (iii) any
law, rule or regulation applicable to the Company; or (iv) any writ, injunction
or decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Company except, in the cases of clauses
(ii), (iii) and (iv), for such violations or defaults that, individually or in
the aggregate, would not result in a Material Adverse Effect.

3



--------------------------------------------------------------------------------





(b) The Operating Partnership is not in violation of its certificate of limited
partnership or its limited partnership agreement and the execution and delivery
of this Agreement, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Operating Partnership will
not violate the terms of or constitute a breach or default under: (i) its
certificate of limited partnership; (ii) its limited partnership agreement;
(iii) any indenture, mortgage, deed of trust, lease or other material agreement
to which the Operating Partnership is a party or to which its properties are
bound; (iv) any law, rule or regulation applicable to the Operating Partnership;
or (v) any writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Operating Partnership except, in the cases of clauses (ii), (iii), (iv) and (v),
for such violations or defaults that, individually or in the aggregate, would
not result in a Material Adverse Effect.


1.5 REIT Compliance. The Company is organized in a manner that conforms with the
requirements for qualification and taxation as a real estate investment trust
(“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”), and
the Company’s intended method of operation, as set forth in the Prospectus,
would enable it to meet the requirements for qualification and taxation as a
REIT under the Code. The Company intends to make a timely election to be subject
to taxation as a REIT pursuant to Sections 856 through 860 of the Code
commencing with the taxable year ending December 31, 2014. The Operating
Partnership will be treated as a partnership for federal income tax purposes and
not as a corporation or association taxable as a corporation.


1.6 No Operation as an Investment Company. The Company is not and does not
currently intend to conduct its business so as to be, an “investment company” as
that term is defined in the Investment Company Act of 1940, as amended (the
“1940 Act”), and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the 1940 Act.


1.7 Absence of Further Requirements. As of the date hereof, no filing with, or
consent, approval, authorization, license, registration, qualification, order or
decree of any court, governmental authority or agency is required for the
performance by the Company or the Operating Partnership of their respective
obligations under this Agreement or in connection with the issuance and sale by
the Company of the Offered Shares, except such as may be required under the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or applicable state securities laws or where the failure to obtain such consent,
approval, authorization, license, registration, qualification, order or decree
of any court, governmental authority or agency would not have a Material Adverse
Effect.


1.8 Absence of Proceedings. As of the date hereof, there are no actions, suits
or proceedings pending or, to the knowledge of the Company or the Operating
Partnership, threatened against either the Company or the Operating Partnership
at law or in equity or before or by any federal or state commission, regulatory
body or administrative agency or other governmental body, domestic or foreign,
which would have a Material Adverse Effect.


1.9 Financial Statements. The financial statements of the Company included in
the Registration Statement and the Prospectus, together with the related notes,
present fairly the financial position of the Company, as of the date specified,
in conformity with generally accepted accounting principles applied on a
consistent basis and in conformity with Regulation S-X of the Commission. No
other financial statements or schedules are required by Form S-11 or under the
Securities Act Regulations to be included in the Registration Statement, the
Prospectus or any preliminary prospectus.


1.10 Independent Accountants. Ernst & Young LLP, or such other independent
accounting firm that has audited and is reporting upon any financial statements
included or to be included in the Registration Statement or the Prospectus or
any amendments or supplements thereto, shall be as of the applicable Effective
Date or Filing Date, and shall have been during the periods covered by their
report included in the Registration Statement or the Prospectus or any
amendments or supplements thereto, independent public accountants with respect
to the Company within the meaning of the Securities Act and the Securities Act
Regulations.



4



--------------------------------------------------------------------------------



1.11 No Material Adverse Change in Business. Since the respective dates as of
which information is provided in the Registration Statement and the Prospectus
or any amendments or supplements thereto, except as otherwise stated therein,
there has been no material adverse change in the condition, financial or
otherwise, or in the earnings or business affairs of the Company or the
Operating Partnership, whether or not arising in the ordinary course of
business.


1.12 Material Agreements. There are no contracts or other documents required by
the Securities Act or the Securities Act Regulations to be described in or
incorporated by reference into the Registration Statement or the Prospectus or
to be filed as exhibits to the Registration Statement which have not been
accurately described in all material respects in the Prospectus or incorporated
or filed as required. Each document incorporated by reference into the
Registration Statement or the Prospectus complied, as of the date filed, in all
material respects with the requirements as to form of the Exchange Act, and the
rules and regulations promulgated thereunder (the “Exchange Act Regulations”).


1.13 Reporting and Accounting Controls. Each of the Company and the Operating
Partnership has implemented controls and other procedures that are designed to
ensure that information required to be disclosed by the Company in supplements
to the Prospectus and amendments to the Registration Statement under the
Securities Act and the Securities Act Regulations, the reports that it files or
submits under the Exchange Act and the Exchange Act Regulations and the reports
and filings that it is required to make under the applicable state securities
laws in connection with the Offering are recorded, processed, summarized and
reported, within the time periods specified in the applicable rules and forms
and is accumulated and communicated to the Company’s management, including its
chief executive officer and chief financial officer, or persons performing
similar functions, as appropriate to allow timely decisions regarding required
disclosure; and the Company makes and keeps books, records and accounts which,
in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company and the Operating Partnership. The
Company and the Operating Partnership maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (a) transactions are
executed in accordance with management’s general or specific authorization;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (c) access to assets is permitted only in
accordance with management’s general or specific authorization; and (d) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. To the Company’s knowledge, neither the Company nor the Operating
Partnership, nor any employee or agent thereof, has made any payment of funds of
the Company or the Operating Partnership, as the case may be, or received or
retained any funds, and no funds of the Company, or the Operating Partnership,
as the case may be, have been set aside to be used for any payment, in each case
in material violation of any law, rule or regulation applicable to the Company
or the Operating Partnership.


1.14 Material Relationships. No relationship, direct or indirect, exists between
or among the Company on the one hand, and the directors, officers, security
holders of the Company, the Operating Partnership, or their respective
affiliates, on the other hand, which is required to be described in the
Prospectus and which is not so described.


1.15 Possession of Licenses and Permits. The Company possesses adequate permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local and
foreign regulatory agencies or bodies necessary to conduct the business now
operated by it, except where the failure to obtain such Governmental Licenses,
singly or in the aggregate, would not have a Material Adverse Effect; the
Company is in compliance with the terms and condition of all such Governmental
Licenses, except where the failure to so comply would not, singly or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity of such
Governmental Licenses to be in full force and effect would not have a Material
Adverse Effect; and, as of the date hereof, the Company has not received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

5



--------------------------------------------------------------------------------







1.16 Subsidiaries. Each “significant subsidiary” of the Company (as such term is
defined in Rule 1-02 of Regulation S-X) and each other entity in which the
Company holds a direct or indirect ownership interest that is material to the
Company (each a “Subsidiary” and, collectively, the “Subsidiaries”) has been
duly organized or formed and is validly existing as a corporation, partnership,
limited liability company or similar entity in good standing under the laws of
the jurisdiction of its incorporation or organization, has power and authority
to own, lease and operate its properties and to conduct its business as
described in the Prospectus and is duly qualified to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. The only direct Subsidiaries of the
Company as of the date of the Registration Statement or the most recent
amendment to the Registration Statement, as applicable, are the Subsidiaries
described or identified in the Registration Statement or such amendment to the
Registration Statement.


1.17 Possession of Intellectual Property. The Company and the Operating
Partnership own or possess, have the right to use or can acquire on reasonable
terms, adequate patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) necessary to carry on the business now operated by the
Company and the Operating Partnership, respectively, except where the failure to
have such ownership or possession would not, singly or in the aggregate, have a
Material Adverse Effect. Neither the Company nor the Operating Partnership has
received any notice or is not otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company and/or the Operating
Partnership therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy, singly or
in the aggregate, would result in a Material Adverse Effect.


1.18 Advertising and Sales Materials. All advertising and supplemental sales
literature prepared or approved by the Company or Steadfast Apartment Advisor,
LLC, a Delaware limited liability company that serves as the Company’s advisor
pursuant to the terms of an advisory agreement (the “Advisor”), whether
designated solely for “broker-dealer use only” or otherwise, to be used or
delivered by the Company, the Advisor or the Dealer Manager in connection with
the Offering (the “Authorized Sales Materials”) will not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein, in the light of the circumstances under which they were made and
in conjunction with the Prospectus delivered therewith, not misleading.
Furthermore, all such Authorized Sales Materials will have received all required
regulatory approval, which may include, but is not limited to, the Commission
and state securities agencies, as applicable, prior to use, except where the
failure to obtain such approval would not result in a Material Adverse Effect.


1.19 Compliance with Privacy Laws and the USA PATRIOT Act. The Company complies
in all material respects with applicable privacy provisions of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”) and applicable provisions of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001, as amended (the
“USA PATRIOT Act”).


1.20 Good and Marketable Title to Assets. Except as otherwise disclosed in the
Prospectus:


(a) the Company and its Subsidiaries have good and insurable or good, valid and
insurable title (either in fee simple or pursuant to a valid leasehold interest)
to all properties and assets described in the Prospectus as being owned or
leased, as the case may be, by them and to all properties reflected in the
Company’s most recent consolidated financial statements included in the
Prospectus, and neither the Company nor any of its Subsidiaries has received
notice of any claim that has been or may be asserted by anyone adverse to the
rights of the Company or any Subsidiary with respect to any such properties or
assets (or any such lease) or affecting or questioning the rights of the Company
or any such Subsidiary to the continued ownership, lease, possession or
occupancy of such property or assets, except for such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

6



--------------------------------------------------------------------------------





(b) there are no liens, charges, encumbrances, claims or restrictions on or
affecting the properties and assets of the Company or any of its Subsidiaries
which would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;


(c) no person or entity, including, without limitation, any tenant under any of
the leases pursuant to which the Company or any of its Subsidiaries leases (as a
lessor) any of its properties (whether directly or indirectly through other
partnerships, limited liability companies, business trusts, joint ventures or
otherwise) has an option or right of first refusal or any other right to
purchase any of such properties, except for such options, rights of first
refusal or other rights to purchase which, individually or in the aggregate, are
not material with respect to the Company and its Subsidiaries considered as one
enterprise;


(d) to the Company’s knowledge, each of the properties of the Company or any of
its Subsidiaries has access to public rights of way, either directly or through
insured easements, except where the failure to have such access would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(e) to the Company’s knowledge, each of the properties of the Company or any of
its Subsidiaries is served by all public utilities necessary for the current
operations on such property in sufficient quantities for such operations, except
where failure to have such public utilities could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;


(f) to the knowledge of the Company, each of the properties of the Company or
any of its Subsidiaries complies with all applicable codes and zoning and
subdivision laws and regulations, except for such failures to comply which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(g) all of the leases under which the Company or any of its Subsidiaries hold or
use any real property or improvements or any equipment relating to such real
property or improvements are in full force and effect, except where the failure
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its Subsidiaries is in default in the payment of any amounts
due under any such leases or in any other default thereunder and the Company
knows of no event which, with the passage of time or the giving of notice or
both, could constitute a default under any such lease, except such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;


(h) to the knowledge of the Company, there is no pending or threatened
condemnation, zoning change or other proceeding or action that could in any
manner affect the size of, use of, improvements on, construction on or access to
the properties of the Company or any of its Subsidiaries, except such
proceedings or actions that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and


(i) neither the Company nor any of its Subsidiaries nor any lessee of any of the
real property improvements of the Company or any of its Subsidiaries is in
default in the payment of any amounts due or in any other default under any of
the leases pursuant to which the Company or any of its Subsidiaries leases (as
lessor) any of its real property or improvements (whether directly or indirectly
through partnerships, limited liability companies, joint ventures or otherwise),
and the Company knows of no event which, with the passage of time or the giving
of notice or both, would constitute such a default under any of such leases,
except such defaults as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


1.21 Registration Rights. There are no persons with registration or other
similar rights to have any securities of the Company or the Operating
Partnership registered pursuant to the Registration Statement or otherwise
registered by the Company under the Securities Act, or included in the Offering
contemplated hereby.

7



--------------------------------------------------------------------------------







1.22 Taxes. The Company and the Operating Partnership have filed all federal,
state and foreign income tax returns which have been required to be filed on or
before the due date (taking into account all extensions of time to file), and
has paid or provided for the payment of all taxes indicated by said returns and
all assessments received by the Company and each of its Subsidiaries to the
extent that such taxes or assessments have become due, except where the Company
is contesting such assessments in good faith and except for such taxes and
assessments the failure of which to pay would not reasonably be expected to have
a Material Adverse Effect.


1.23 Authorized Use of Trademarks. Any required consent and authorization has
been obtained for the use of any trademark or service mark in any advertising
and supplemental sales literature or other materials delivered by the Company to
the Dealer Manager or approved by the Company for use by the Dealer Manager and,
to the Company’s knowledge, its use does not constitute the unlicensed use of
intellectual property.


2. Covenants of the Company and the Operating Partnership. The Company and the
Operating Partnership hereby jointly and severally covenant and agree with the
Dealer Manager that:


2.1 Compliance with Securities Laws and Regulations. The Company will: (a) use
commercially reasonable efforts to cause the Registration Statement and any
subsequent amendments thereto to become effective as promptly as possible;
(b) promptly advise the Dealer Manager of (i) the receipt of any comments of, or
requests for additional or supplemental information from, the Commission,
(ii) the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to the Prospectus and
(iii) the time and date that any post-effective amendment to the Registration
Statement becomes effective; (c) timely file every amendment or supplement to
the Registration Statement or the Prospectus that may be required by the
Commission or under the Securities Act; and (d) if at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, the Company will promptly notify the Dealer Manager and, to the
extent the Company determines such action is in the best interest of the
Company, use its commercially reasonable efforts to obtain the lifting of such
order at the earliest possible time.


2.2 Delivery of Registration Statement, Prospectus and Sales Materials. The
Company will, at no expense to the Dealer Manager, furnish the Dealer Manager
with such number of printed copies of the Registration Statement, including all
amendments and exhibits thereto, as the Dealer Manager may reasonably request.
The Company will similarly furnish to the Dealer Manager and others designated
by the Dealer Manager as many copies as the Dealer Manager may reasonably
request in connection with the Offering of: (a) the Prospectus in preliminary
and final form and every form of supplemental or amended Prospectus; and (b) the
Authorized Sales Materials.


2.3 Blue Sky Qualifications. The Company will use its commercially reasonable
efforts to qualify the Offered Shares for offering and sale under, or to
establish the exemption of the offering and sale of the Offered Shares from
qualification or registration under, the applicable state securities or “blue
sky” laws of each of the 50 states and the District of Columbia (such
jurisdictions in which qualifications or exemptions for the offer and sale of
the Offered Shares are in effect as of a relevant date are referred to herein as
the “Qualified Jurisdictions”) and to maintain such qualifications or exemptions
in effect throughout the Offering. In connection therewith, the Company will
prepare and file all such post-sales filings or reports as may be required by
the securities regulatory authorities in the Qualified Jurisdictions in which
the Offered Shares have been sold, provided that the Dealer Manager shall have
provided the Company with any information required for such filings or reports
that is in the Dealer Manager’s possession. The Company will furnish to the
Dealer Manager a blue sky memorandum, prepared and updated from time to time by
counsel to the Company, naming the Qualified Jurisdictions. The Company will
notify the Dealer Manager promptly following a change in the status of the
qualification or exemption of the Offered Shares in any jurisdiction in any
respect. The Company will file and obtain clearance of the Authorized Sales
Material to the extent required by applicable Securities Act Regulations and
state securities laws.

8



--------------------------------------------------------------------------------







2.4 Rule 158. The Company will timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to its stockholders as
soon as practicable an earnings statement for the purposes of, and to provide
the benefits contemplated by, the last paragraph of Section 11(a) of the
Securities Act.


2.5 Material Disclosures. If at any time when a Prospectus is required to be
delivered under the Securities Act any event occurs as a result of which, in the
opinion of the Company, the Prospectus would include an untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading, the Company will promptly notify the Dealer Manager thereof (unless
the information shall have been received from the Dealer Manager) and the Dealer
Manager and the Participating Dealers shall suspend the offering and sale of the
Offered Shares in accordance with Section 4.13 hereof until such time as the
Company, in its sole discretion (a) instructs the Dealer Manager to resume the
offering and sale of the Offered Shares and (b) has prepared any required
supplemental or amended Prospectus as shall be necessary to correct such
statement or omission and to comply with the requirements of the Securities Act.


2.6 Reporting Requests. The Company will comply with the requirements of the
Exchange Act relating to the Company’s obligation to file and, as applicable,
deliver to its stockholders periodic reports including Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.


2.7 No Manipulation of Market for Securities. The Company will not take,
directly or indirectly, any action designed to cause or to result in, or that
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Offered Shares in violation of federal or state securities laws.


2.8 Use of Proceeds. The Company will apply the proceeds from the sale of the
Offered Shares as stated in the Prospectus in all material respects.


2.9 Transfer Agent. The Company will engage and maintain, at its expense, a
registrar and transfer agent for the Offered Shares.


3. Payment of Expenses and Fees.


3.1 Company Expenses. Subject to the limitations described below, the Company
agrees to pay all costs and expenses incident to the Offering, whether or not
the transactions contemplated hereunder are consummated or this Agreement is
terminated, including expenses, fees and taxes in connection with: (a) the
registration fee, the preparation and filing of the Registration Statement
(including without limitation financial statements, exhibits, schedules and
consents), the Prospectus, and any amendments or supplements thereto, and the
printing and furnishing of copies of each thereof to the Dealer Manager and to
Participating Dealers (including costs of mailing and shipment); (b) the
preparation, issuance and delivery of certificates, if any, for the Offered
Shares, including any stock or other transfer taxes or duties payable upon the
sale of the Offered Shares; (c) all fees and expenses of the Company’s legal
counsel, independent public or certified public accountants and other advisors;
(d) the qualification of the Offered Shares for offering and sale under state
laws in the states, including the Qualified Jurisdictions, that the Company
shall designate as appropriate and the determination of their eligibility‑for
sale under state law as aforesaid and the printing and furnishing of copies of
blue sky surveys; (e) filing for review by FINRA of all necessary documents and
information relating to the Offering and the Offered Shares (including the
reasonable legal fees and filing fees and other disbursements of counsel
relating thereto); (f) the fees and expenses of any transfer agent or registrar
for the Offered Shares and miscellaneous expenses referred to in the
Registration Statement; (g) all costs and expenses incident to the travel and
accommodation of the Advisor’s personnel, and the personnel of any sub-advisor
designated by the Advisor and acting on behalf of the Company, in making road
show presentations and presentations to Participating Dealers and other
broker-dealers and financial advisors with respect to the offering of the
Offered Shares; and (h) the performance of the Company’s other obligations
hereunder. Notwithstanding the foregoing, the Company shall not directly pay, or
reimburse the Advisor for, the costs and expenses described in this

9



--------------------------------------------------------------------------------



Section 3.1 if the payment or reimbursement of such expenses would cause the
aggregate of the Company’s “organization and offering expenses” as defined by
FINRA Rule 2310 (including the Company expenses paid or reimbursed pursuant to
this Section 3.1, all items of underwriting compensation including Dealer
Manager expenses described in Section 3.2 and bona fide due diligence expenses
described in Section 3.3) to exceed 15.0% of the gross proceeds from the sale of
the Primary Shares.


3.2 Dealer Manager Expenses. In addition to payment of the Company expenses, the
Company shall reimburse the Dealer Manager as provided in the Prospectus for
certain costs and expenses incident to the Offering, to the extent permitted
pursuant to prevailing rules and regulations of FINRA, including expenses, fees
and taxes incurred in connection with: (a) legal counsel to the Dealer Manager,
including fees and expenses incurred prior to the Effective Date; (b) customary
travel, lodging, meals and reasonable entertainment expenses incurred in
connection with the Offering; (c) attendance at broker-dealer sponsored
conferences, educational conferences sponsored by the Company, industry
sponsored conferences and informational seminars; and (d) customary promotional
items; provided, however, that, no costs and expenses shall be reimbursed by the
Company pursuant to this Section 3.2 that would cause the total underwriting
compensation paid in connection with the Offering to exceed 10% of the gross
proceeds from the sale of the Primary Shares, excluding reimbursement of bona
fide due diligence expenses as provided under Section 3.3.


3.3 Due Diligence Expenses. In addition to reimbursement as provided under
Section 3.2, the Company shall also reimburse the Dealer Manager for reasonable
bona fide due diligence expenses incurred by the Dealer Manager or any
Participating Dealer; provided, however, that no due diligence expenses shall be
reimbursed by the Company pursuant to this Section 3.3 that would cause the
aggregate of all Company expenses described in Section 3.1, all underwriting
compensation paid to the Dealer Manager and any Participating Dealer and the due
diligence expenses paid pursuant to this Section 3.3 to exceed 15.0% of the
gross proceeds from the sale of the Primary Shares. Such due diligence expenses
may include travel, lodging, meals and other reasonable out-of-pocket expenses
incurred by the Dealer Manager or any Participating Dealer and their personnel
when visiting the Company’s offices or properties to verify information relating
to the Company or its properties. The Dealer Manager or any Participating Dealer
shall provide a detailed and itemized invoice to the Company for any such due
diligence expenses.


4. Representations, Warranties and Covenants of Dealer Manager. The Dealer
Manager hereby represents and warrants to, and covenants and agrees with the
Company and the Operating Partnership as of the date hereof and at all times
during the Offering Period as that term is defined in Section 5.1 (provided
that, to the extent representations and warranties are given only as of a
specified date or dates, the Dealer Manager only makes such representations and
warranties as of such date or dates) as follows:


4.1 Good Standing of the Dealer Manager. The Dealer Manager is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware, with full power and authority to conduct its business and to
enter into this Agreement and to perform the transactions contemplated hereby;
this Agreement has been duly authorized, executed and delivered by the Dealer
Manager and is a legal, valid and binding agreement of the Dealer Manager
enforceable against the Dealer Manager in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
equitable principles, and except to the extent that the enforceability of the
indemnity provisions and the contribution provisions contained in Sections 7 and
8 of this Agreement, respectively, may be limited under applicable securities
laws.

10



--------------------------------------------------------------------------------







4.2 Compliance with Applicable Laws, Rules and Regulations. The Dealer Manager
represents to the Company that (a) it is a member of FINRA in good standing, and
(b) it and its employees and representatives who will perform services hereunder
have all required licenses and registrations to act under this Agreement. With
respect to its participation and the participation by each Participating Dealer
in the offer and sale of the Offered Shares (including, without limitation, any
resales and transfers of Offered Shares), the Dealer Manager agrees, and, by
virtue of entering into the Participating Dealer Agreement, each Participating
Dealer shall have agreed, to comply with any applicable requirements of the
Securities Act and the Exchange Act, applicable state securities or blue sky
laws, and, specifically including, but not in any way limited to, NASD Conduct
Rules 2340 and 2420, and FINRA Conduct Rules 2310, 5130 and 5141.


4.3 AML Compliance. The Dealer Manager represents to the Company that it has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA Conduct Rules,
Exchange Act Regulations and the USA PATRIOT Act, specifically including, but
not limited to, Section 352 of the International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001 (the “Money Laundering Abatement Act,” and
together with the USA PATRIOT Act, the “AML Rules”) reasonably expected to
detect and cause the reporting of suspicious transactions in connection with the
offering and sale of the Offered Shares. The Dealer Manager further represents
that it is currently in compliance with all AML Rules, specifically including,
but not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act, and the Dealer Manager hereby
covenants to remain in compliance with such requirements and shall, upon request
by the Company, provide a certification to the Company that, as of the date of
such certification (a) its AML Program is consistent with the AML Rules and
(b) it is currently in compliance with all AML Rules, specifically including,
but not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act.


4.4 Accuracy of Information. The Dealer Manager represents and warrants to the
Company, the Operating Partnership and each person that signs the Registration
Statement that the information under the caption “Plan of Distribution” in the
Prospectus and all other information furnished to the Company by the Dealer
Manager in writing expressly for use in the Registration Statement, any
preliminary prospectus, the Prospectus, or any amendment or supplement thereto,
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.


4.5 Suitability.


(a) The Dealer Manager will offer Primary Shares, and in its agreement with each
Participating Dealer will require that Participating Dealers offer Primary
Shares, only to persons who meet the suitability standards set forth in the
Prospectus or in any suitability letter or memorandum sent to it by the Company
and will only make offers to persons in the jurisdictions in which it is advised
in writing by the Company that the Primary Shares are qualified for sale or that
such qualification is not required. Notwithstanding the qualification of the
Primary Shares for sale in any respective jurisdiction (or the exemption
therefrom), the Dealer Manager represents, warrants and covenants that it will
not offer Primary Shares and will not permit any of its registered
representatives to offer Primary Shares in any jurisdiction unless both the
Dealer Manager and such registered representative are duly licensed to transact
securities business in such jurisdiction. In offering Primary Shares, the Dealer
Manager will comply with the provisions of the FINRA Conduct Rules, as well as
all other applicable rules and regulations relating to suitability of investors,
including without limitation, the provisions of Section III.C. of the Statement
of Policy Regarding Real Estate Investment Trusts of the North American
Securities Administrators Association, Inc. (the “NASAA REIT Guidelines”).

11



--------------------------------------------------------------------------------





(b) The Dealer Manager further represents, warrants and covenants that neither
the Dealer Manager, nor any person associated with the Dealer Manager, shall
offer or sell Primary Shares in any jurisdiction except to investors who satisfy
the investor suitability standards and minimum investment requirements under all
of the following: (i) applicable provisions of the Prospectus; (ii) applicable
laws of the jurisdiction of which such investor is a resident; (iii) applicable
FINRA Conduct Rules; and (iv) the provisions of Section III.C. of the NASAA REIT
Guidelines. The Dealer Manager agrees to ensure that, in recommending the
purchase, sale or exchange of Primary Shares to an investor, the Dealer Manager,
or a person associated with the Dealer Manager, shall have reasonable grounds to
believe, on the basis of information obtained from the investor (and thereafter
maintained in the manner and for the period required by the Commission, any
state securities commission, FINRA or the Company) concerning the investor’s
age, investment objectives, other investments, financial situation and needs,
and any other information known to the Dealer Manager, or person associated with
the Dealer Manager, that (i) the investor is or will be in a financial position
appropriate to enable the investor to realize to a significant extent the
benefits described in the Prospectus, including the tax benefits to the extent
they are a significant aspect of the Company, (ii) the investor has a net worth
sufficient to sustain the risks inherent in an investment in Primary Shares in
the amount proposed, including loss and potential lack of liquidity of such
investment and (iii) an investment in Primary Shares is otherwise suitable for
such investor. The Dealer Manager further represents, warrants and covenants
that the Dealer Manager, or a person associated with the Dealer Manager, will
make every reasonable effort to determine the suitability and appropriateness of
an investment in Primary Shares of each proposed investor solicited by a person
associated with the Dealer Manager by reviewing documents and records disclosing
the basis upon which the determination as to suitability was reached as to each
such proposed investor, whether such documents and records relate to accounts
which have been closed, accounts which are currently maintained, or accounts
hereafter established. The Dealer Manager agrees to retain such documents and
records in the Dealer Manager’s records for a period of six years from the date
of the applicable sale of Primary Shares, to otherwise comply with the record
keeping requirements provided in Section 4.6 below and to make such documents
and records available to (i) the Company upon request, and (ii) representatives
of the Commission, FINRA and applicable state securities administrators upon the
Dealer Manager’s receipt of an appropriate document subpoena or other
appropriate request for documents from any such agency. The Dealer Manager shall
not purchase any Primary Shares for a discretionary account without obtaining
the prior written approval of the Dealer Manager’s customer and such customer’s
completed and executed Subscription Agreement (as defined in Section 6 herein).


4.6 Recordkeeping. The Dealer Manager agrees to comply with the record keeping
requirements of the Exchange Act, including, but not limited to, Rules 17a-3 and
17a-4 promulgated under the Exchange Act. The Dealer Manager further agrees to
keep such records with respect to each customer who purchases Primary Shares,
the customer’s suitability and the amount of Primary Shares sold, and to retain
such records for such period of time as may be required by the Commission, any
state securities commission, FINRA or the Company.


4.7 Customer Information. The Dealer Manager shall:


(a) abide by and comply with (i) the privacy standards and requirements of the
GLB Act; (ii) the privacy standards and requirements of any other applicable
federal or state law; and (iii) its own internal privacy policies and
procedures, each as may be amended from time to time;


(b) refrain from the use or disclosure of nonpublic personal information (as
defined under the GLB Act) of all customers who have opted out of such
disclosures except as necessary to service the customers or as otherwise
necessary or required by applicable law; and


(c) determine which customers have opted out of the disclosure of nonpublic
personal information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers from the Participating Dealers (the “List”) to
identify customers that have exercised their opt-out rights. In the event either
party uses or discloses nonpublic personal information of any customer for
purposes other than servicing the customer, or as otherwise required by
applicable law, that party will consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

12



--------------------------------------------------------------------------------





4.8 Resale of Offered Shares. The Dealer Manager agrees, and each Participating
Dealer shall have agreed, to comply and shall comply with any applicable
requirements with respect to its and each Participating Dealer’s participation
in any resales or transfers of the Offered Shares. In addition, the Dealer
Manager agrees, and each Participating Dealer shall have agreed, that should it
or they assist with the resale or transfer of the Offered Shares, it and each
Participating Dealer will fully comply with all applicable FINRA rules and any
other applicable federal or state laws.


4.9 Blue Sky Compliance. The Dealer Manager shall cause the Primary Shares to be
offered and sold only in the Qualified Jurisdictions. No Primary Shares shall be
offered or sold for the account of the Company in any other states or foreign
jurisdictions.


4.10 Distribution of Prospectuses. The Dealer Manager is familiar with
Rule 15c2-8 under the Exchange Act, relating to the distribution of preliminary
and final Prospectuses, and confirms that it has complied and will comply
therewith.


4.11 Authorized Sales Materials. The Dealer Manager shall use and distribute in
conjunction with the offer and sale of any Offered Shares only the Prospectus
and the Authorized Sales Materials.


4.12 Materials for Broker-Dealer Use Only. The Dealer Manager will not use any
sales literature unless authorized and approved by the Company or use any
“broker-dealer use only” materials with members of the public in connection with
offers or sales or the Offered Shares.


4.13 Suspension or Termination of Offering. The Dealer Manager agrees, and will
require that each of the Participating Dealers agree, to suspend or terminate
the offering and sale of the Primary Shares upon request of the Company at any
time and to resume offering and sale of the Primary Shares upon subsequent
request of the Company.


5. Sale of Primary Shares.


5.1 Exclusive Appointment of Dealer Manager. The Company hereby appoints the
Dealer Manager as its exclusive agent and managing dealer during the period
commencing with the date hereof and ending on the termination date of the
Offering (the “Termination Date”) described in the Prospectus (the “Offering
Period”) to solicit, and to cause Participating Dealers to solicit, purchasers
of the Primary Shares at the purchase price to be paid in accordance with, and
otherwise upon the other terms and conditions set forth in, the Prospectus, and
the Dealer Manager agrees to use its best efforts to procure purchasers of the
Primary Shares during the Offering Period. The Primary Shares offered and sold
through the Dealer Manager under this Dealer Manager Agreement shall be offered
and sold only by the Dealer Manager and, at the Dealer Manager’s sole option, by
any Participating Dealers whom the Dealer Manager may retain, each of which
shall be members of FINRA in good standing, pursuant to an executed
Participating Dealer Agreement with such Participating Dealer. The Dealer
Manager hereby accepts such agency and agrees to use its best efforts to sell
the Primary Shares on said terms and conditions.


5.2 Compensation.


(a) Selling Commissions. Subject to volume discounts and other special
circumstances described in or otherwise provided in the “Plan of Distribution”
section of the Prospectus or this Section 5.2, the Company will pay to the
Dealer Manager selling commissions in the amount of 7.0% of the gross proceeds
of the Primary Shares sold, which commissions will be reallowed to the
Participating Dealer who sold the Offered Shares giving rise to such
commissions, as described more fully in the Participating Dealer Agreement
entered into with such Participating Dealer; provided, however, that no
commissions described in this clause (a) shall be payable in respect of the
purchase of Primary Shares sold: (i) through an investment advisory
representative affiliated with a Participating Dealer who is paid on a
fee-for-service basis by the investor related to the investment in the Company;
(ii) by a Participating Dealer (or such Participating Dealer’s registered
representative), in its individual capacity, or by a retirement plan of such
Participating Dealer (or such Participating Dealer’s registered representative);
or (iii) by an

13



--------------------------------------------------------------------------------



officer, director or employee of the Company, the Advisor or their respective
affiliates. The Company will not pay to the Dealer Manager any selling
commissions in respect of the purchase of any DRIP Shares.


(b) Dealer Manager Fee. The Company will pay to the Dealer Manager a dealer
manager fee in the amount of 3.0% of the gross proceeds from the sale of the
Primary Shares (the “Dealer Manager Fee”), a portion of which may be reallowed
to Participating Dealers (as described more fully in the Participating Dealer
Agreement entered into with such Participating Dealer), which reallowance, if
any, shall be determined by the Dealer Manager in its discretion based on
factors including, but not limited to, the number of shares sold by such
Participating Dealer and the assistance of such Participating Dealer in
marketing the Offering; provided, however, that no Dealer Manager Fee shall be
payable in respect of the purchase of Shares by an officer, director or employee
of the Company, the Advisor or their respective affiliates.


(c) Friends and Family Program. As described in the Prospectus, the Dealer
Manager agrees to sell up to 5.0% of the Primary Shares to certain persons
identified by the Company. The purchase price for shares under this program will
be at a discount to the price per share to the public for the Primary Shares as
of the date of purchase, reflecting that selling commissions and a portion of
the Dealer Manager Fees will not be payable, which is initially $13.65 per
share. The Dealer Manager agrees to work together with the Company to implement
this program and to execute sales under the program according to the procedures
agreed upon by the Dealer Manager and the Company.


5.3 Obligations to Participating Dealers. The Company will not be liable or
responsible to any Participating Dealer for direct payment of commissions or any
reallowance of the Dealer Manager Fee to such Participating Dealer, it being the
sole and exclusive responsibility of the Dealer Manager for payment of
commissions or any reallowance of the Dealer Manager Fee to Participating
Dealers. Notwithstanding the above, the Company, in its sole discretion, may act
as agent of the Dealer Manager by making direct payment of commissions or
reallowance of the Dealer Manager Fee to such Participating Dealers without
incurring any liability therefor.


6. Submission of Orders.


(a) Each person desiring to purchase Primary Shares in the Offering will be
required to complete and execute a subscription agreement in the form attached
as an appendix to the Prospectus (the “Subscription Agreement”) and to deliver
to the Dealer Manager or Participating Dealer, as the case may be (the
“Processing Broker-Dealer”), such completed Subscription Agreement, together
with a check, draft, wire or money order (hereinafter referred to as an
“instrument of payment”) in the initial amount of $15.00 per share, or such
other per share purchase price as the Company’s Board of Directors may establish
from time to time (subject to available discounts based upon the volume of
shares purchased and for certain categories of purchasers, as specified in the
Prospectus). There shall be a minimum initial purchase by any one purchaser of
$5,000 in Primary Shares (except as otherwise indicated in the Prospectus, or in
any letter or memorandum from the Company to the Dealer Manager). Minimum
subsequent purchases of Primary Shares shall be $100 per transaction. Those
persons who purchase Primary Shares will be instructed by the Processing
Broker-Dealer to make their checks payable to “Steadfast Apartment REIT, Inc.”


(b) The Processing Broker-Dealer receiving a Subscription Agreement and
instrument of payment not conforming to the foregoing instructions shall return
such Subscription Agreement and instrument of payment directly to such
subscriber not later than the end of the second business day following receipt
by the Processing Broker-Dealer of such materials. Subscription Agreements and
instruments of payment received by the Processing Broker-Dealer which conform to
the foregoing instructions shall be transmitted for deposit pursuant to one of
the following methods:

14



--------------------------------------------------------------------------------







(i)
where, pursuant to the internal supervisory procedures of the Processing
Broker-Dealer, internal supervisory review is conducted at the same location at
which Subscription Agreements and instruments of payment are received from
subscribers, then, by noon of the next business day following receipt by the
Processing Broker-Dealer, the Processing Broker-Dealer will transmit the
Subscription Agreements and instruments of payment to the Company or to such
other account or agent as directed by the Company; and



(ii)
where, pursuant to the internal supervisory procedures of the Processing
Broker-Dealer, final internal supervisory review is conducted at a different
location (the “Final Review Office”), Subscription Agreements and instruments of
payment will be transmitted by the Processing Broker-Dealer to the Final Review
Office by noon of the next business day following receipt by the Processing
Broker-Dealer. The Final Review Office will in turn by noon of the next business
day following receipt by the Final Review Office, transmit such Subscription
Agreements and instruments of payment to the Company or to such other account or
agent as directed by the Company.



7. Indemnification.


7.1 Indemnified Parties Defined. For the purposes of this Section 7, an entity’s
“Indemnified Parties” shall include such entity’s officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.


7.2 Indemnification of the Dealer Manager and Participating Dealers. The Company
and the Operating Partnership, jointly and severally, will indemnify, defend
(subject to Section 7.6) and hold harmless the Dealer Manager and the
Participating Dealers, and their respective Indemnified Parties, from and
against any losses, claims (including the reasonable cost of investigation),
damages or liabilities, joint or several, to which such Participating Dealers or
the Dealer Manager, or their respective Indemnified Parties, may become subject,
under the Securities Act or the Exchange Act, or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (a) in whole or in part, any material inaccuracy in a
representation or warranty contained herein by either the Company or the
Operating Partnership, any material breach of a covenant contained herein by
either the Company or the Operating Partnership, or any material failure by
either the Company or the Operating Partnership to perform its obligations
hereunder or to comply with state or federal securities laws applicable to the
Offering, or (b) any untrue statement or alleged untrue statement of a material
fact contained (i) in any Registration Statement or any post-effective amendment
thereto or in the Prospectus or any amendment or supplement to the Prospectus or
(ii) in any Authorized Sales Materials or (iii) in any blue sky application or
other document executed by the Company or on its behalf specifically for the
purpose of qualifying any or all of the Offered Shares for sale under the
securities laws of any jurisdiction or based upon written information furnished
by the Company or the Operating Partnership under the securities laws thereof
(any such application, document or information being hereinafter called a “Blue
Sky Application”), or (c) the omission or alleged omission to state a material
fact required to be stated in the Registration Statement or any post-effective
amendment thereof or in the Prospectus or any amendment or supplement to the
Prospectus or necessary to make the statements therein not misleading, and the
Company and the Operating Partnership will reimburse each Participating Dealer
or the Dealer Manager, and their respective Indemnified Parties, for any legal
or other expenses reasonably incurred by such Participating Dealer or the Dealer
Manager, and their respective Indemnified Parties, in connection with
investigating or defending such loss, claim, damage, liability or action;
provided, however, that the Company or the Operating Partnership will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of, or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished either (x) to the Company or the
Operating Partnership by the Dealer Manager or (y) to the Company, the Operating
Partnership or the Dealer Manager by or on behalf of any Participating Dealer,
in each case expressly for use in the Registration Statement or any
post-effective amendment thereof, or the Prospectus or any such amendment
thereof or supplement thereto, or any Authorized

15



--------------------------------------------------------------------------------



Sales Material. This indemnity agreement will be in addition to any liability
which either the Company or the Operating Partnership may otherwise have.


Notwithstanding the foregoing, as required by Section II.G. of the NASAA REIT
Guidelines, the indemnification and agreement to hold harmless provided in this
Section 7.2 is further limited to the extent that no such indemnification by the
Company or the Operating Partnership of a Participating Dealer or the Dealer
Manager, or their respective Indemnified Parties, shall be permitted under this
Agreement for, or arising out of, an alleged violation of federal or state
securities laws, unless one or more of the following conditions are met:
(a) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;
(b) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular indemnitee; or (c) a court of
competent jurisdiction approves a settlement of the claims against the
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Commission and of the
published position of any state securities regulatory authority in which the
securities were offered or sold as to indemnification for violations of
securities laws.


7.3 Dealer Manager Indemnification of the Company and the Operating Partnership.
The Dealer Manager will indemnify, defend and hold harmless the Company and the
Operating Partnership, their respective Indemnified Parties and each person who
has signed the Registration Statement, from and against any losses, claims,
damages or liabilities to which any of the aforesaid parties may become subject,
under the Securities Act or the Exchange Act, or otherwise, insofar as such
losses, claims (including the reasonable cost of investigation), damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(a) in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Dealer Manager, any material breach of a covenant
contained herein by the Dealer Manager, or any material failure by the Dealer
Manager to perform its obligations hereunder or (b) any untrue statement or any
alleged untrue statement of a material fact contained (i) in any Registration
Statement or any post-effective amendment thereto or in the Prospectus or any
amendment or supplement to the Prospectus or (ii) in any Authorized Sales
Materials or (iii) any Blue Sky Application, or (c) the omission or alleged
omission to state a material fact required to be stated in the Registration
Statement or any post-effective amendment thereof or in the Prospectus or any
amendment or supplement to the Prospectus or necessary to make the statements
therein not misleading, provided, however, that in each case described in
clauses (b) and (c) to the extent, but only to the extent, that such untrue
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or the Operating Partnership by the Dealer
Manager specifically for use with reference to the Dealer Manager in the
preparation of the Registration Statement or any such post-effective amendments
thereof or the Prospectus or any such amendment thereof or supplement thereto or
any Authorized Sales Material, or (d) any use of sales literature by the Dealer
Manager not authorized or approved by the Company or any use of “broker-dealer
use only” materials with members of the public concerning the Offered Shares by
the Dealer Manager, or (e) any untrue statement made by the Dealer Manager or
its representatives or agents or omission to state a fact necessary in order to
make the statements made, in the light of the circumstances under which they
were made, not misleading in connection with the offer and sale of the Offered
Shares, or (f) any material violation by the Dealer Manager of this Agreement,
or (g) any failure by the Dealer Manager to comply with applicable laws
governing money laundry abatement and anti-terrorist financing efforts in
connection with the Offering, including applicable FINRA Rules, Exchange Act
Regulations and the USA PATRIOT Act, or (h) any other failure by the Dealer
Manager to comply with applicable FINRA or Exchange Act Regulations. The Dealer
Manager will reimburse the aforesaid parties in connection with investigation or
defense of such loss, claim, damage, liability or action. This indemnity
agreement will be in addition to any liability which the Dealer Manager may
otherwise have.

16



--------------------------------------------------------------------------------







7.4 Participating Dealer Indemnification of the Company and the Operating
Partnership. By virtue of entering into the Participating Dealer Agreement, each
Participating Dealer severally will agree to indemnify, defend and hold harmless
the Company, the Operating Partnership, the Dealer Manager, each of their
respective Indemnified Parties and each person who signs the Registration
Statement, from and against any losses, claims, damages or liabilities to which
the Company, the Operating Partnership, the Dealer Manager, or any of their
respective Indemnified Parties, or any person who signed the Registration
Statement, may become subject, under the Securities Act or otherwise, as more
fully described in the Participating Dealer Agreement.


7.5 Action Against Parties; Notification. Promptly after receipt by any
indemnified party under this Section 7 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 7, promptly notify the
indemnifying party of the commencement thereof; provided, however, the failure
to give such notice shall not relieve the indemnifying party of its obligations
hereunder except to the extent it shall have been prejudiced by such failure. In
case any such action is brought against any indemnified party, and it notifies
an indemnifying party of the commencement thereof, the indemnifying party will
be entitled, to the extent it may wish, jointly with any other indemnifying
party similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve such indemnifying party of the
obligation to reimburse the indemnified party for reasonable legal and other
expenses (subject to Section 7.6) incurred by such indemnified party in
defending itself, except for such expenses incurred after the indemnifying party
has deposited funds sufficient to effect the settlement, with prejudice, of the
claim in respect of which indemnity is sought. Any such indemnifying party shall
not be liable to any such indemnified party on account of any settlement of any
claim or action effected without the consent of such indemnifying party.


7.6 Reimbursement of Fees and Expenses. An indemnifying party under Section 7 of
this Agreement shall be obligated to reimburse an indemnified party for
reasonable legal and other expenses as follows:
(a) In the case of the Company and/or the Operating Partnership indemnifying the
Dealer Manager, the advancement of Company funds to the Dealer Manager for legal
expenses and other costs incurred as a result of any legal action for which
indemnification is being sought shall be permissible (in accordance with
Section II.G. of the NASAA REIT Guidelines) only if all of the following
conditions are satisfied: (i) the legal action relates to acts or omissions with
respect to the performance of duties or services on behalf of the Company;
(ii) the legal action is initiated by a third party who is not a stockholder of
the Company or the legal action is initiated by a stockholder of the Company
acting in his or her capacity as such and a court of competent jurisdiction
specifically approves such advancement; and (iii) the Dealer Manager undertakes
to repay the advanced funds to the Company, together with the applicable legal
rate of interest thereon, in cases in which the Dealer Manager is found not to
be entitled to indemnification.


(b) In any case of indemnification other than that described in Section 7.6(a)
above, the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the indemnified party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one indemnified party. If such
claims or actions are alleged or brought against more than one indemnified
party, then the indemnifying party shall only be obliged to reimburse the
expenses and fees of the one law firm that has been participating by a majority
of the indemnified parties against which such action is finally brought; and in
the event a majority of such indemnified parties is unable to agree on which law
firm for which expenses or fees will be reimbursable by the indemnifying party,
then payment shall be made to the first law firm of record representing an
indemnified party against the action or claim. Such law firm shall be paid only
to the extent of services performed by such law firm and no reimbursement shall
be payable to such law firm on account of legal services performed by another
law firm.

17



--------------------------------------------------------------------------------





8. Contribution.


(a) If the indemnification provided for in Section 7 hereof is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Operating Partnership, the
Dealer Manager and the Participating Dealer, respectively, from the offering of
the Primary Shares pursuant to this Agreement and the relevant Participating
Dealer Agreement or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Operating Partnership, the Dealer Manager and the
Participating Dealer, respectively, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.


(b) The relative benefits received by the Company and the Operating Partnership,
the Dealer Manager and the Participating Dealer, respectively, in connection
with the offering of the Primary Shares pursuant to this Agreement and the
relevant Participating Dealer Agreement shall be deemed to be in the same
respective proportion as the total net proceeds from the offering of the Primary
Shares pursuant to this Agreement and the relevant Participating Dealer
Agreement (before deducting expenses), received by the Company, and the total
selling commissions and Dealer Manager Fees received by the Dealer Manager and
the Participating Dealer, respectively, in each case as set forth on the cover
of the Prospectus bear to the aggregate initial public offering price of the
Primary Shares as set forth on such cover.


(c) The relative fault of the Company and the Operating Partnership, the Dealer
Manager and the Participating Dealer, respectively, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact related to information supplied by the Company or the Operating
Partnership, or by the Dealer Manager or by the Participating Dealer,
respectively, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.


(d) The Company, the Operating Partnership, the Dealer Manager and the
Participating Dealer (by virtue of entering into the Participating Dealer
Agreement) agree that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
contributions referred to above in this Section 8. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission or alleged omission.


(e) Notwithstanding the provisions of this Section 8, the Dealer Manager and the
Participating Dealer shall not be required to contribute any amount by which the
total price at which the Primary Shares sold to the public by them exceeds the
amount of any damages which the Dealer Manager and the Participating Dealer have
otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission.


(f) No party guilty of fraudulent misrepresentation shall be entitled to
contribution from any party who was not guilty of such fraudulent
misrepresentation pursuant to Section 11(f) of the Securities Act.

18



--------------------------------------------------------------------------------







(g) For the purposes of this Section 8, the Dealer Manager’s officers,
directors, employees, members, partners, agents and representatives, and each
person, if any, who controls the Dealer Manager within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the Dealer Manager, and each officers, directors,
employees, members, partners, agents and representatives of the Company and the
Operating Partnership, respectively, each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company or the
Operating Partnership, within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution of the
Company and the Operating Partnership, respectively. The Participating Dealers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the number of Primary Shares sold by each Participating Dealer and
not joint.


9. Survival of Provisions. The respective agreements, representations and
warranties of the Company, the Operating Partnership, and the Dealer Manager set
forth in this Agreement shall remain operative and in full force and effect
until the termination of this Agreement regardless of: (a) any investigation
made by or on behalf of the Dealer Manager or any Participating Dealer or any
person controlling the Dealer Manager or any Participating Dealer or by or on
behalf of the Company, the Operating Partnership or any person controlling the
Company; and (b) the delivery of payment for the Offered Shares. Following the
termination of this Agreement, this Agreement will become void and there will be
no liability of any party to any other party hereto, except for obligations
under Sections 7, 8, 9, 10, 12, 13, 14 and 16, all of which will survive the
termination of this Agreement.


10. Applicable Law; Venue. This Agreement was executed and delivered in, and its
validity, interpretation and construction shall be governed by the laws of, the
State of Delaware; provided, however, that causes of action for violations of
federal or state securities laws shall not be governed by this Section 10. Venue
for any action brought hereunder shall lie exclusively in Irvine, California.


11. Counterparts. This Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
Agreement.


12. Entire Agreement. This Agreement and the Exhibit attached hereto constitute
the entire agreement among the parties and supersede any prior understanding,
whether written or oral, prior to the date hereof with respect to the Offering.


13. Successors and Amendment and Third-Party Beneficiaries.


13.1 Successors. This Agreement shall inure to the benefit of and be binding
upon the Dealer Manager and the Company and the Operating Partnership and their
respective successors and permitted assigns and shall inure to the benefit of
the Participating Dealers to the extent set forth in Sections 1 and 5 hereof.
Nothing in this Agreement is intended or shall be construed to give to any other
person any right, remedy or claim, except as otherwise specifically provided
herein.


13.2 Assignment. Neither the Company or Operating Partnership, nor the Dealer
Manager may assign or transfer any of such party’s rights or obligations under
this Agreement without the prior written consent of the Dealer Manager, on the
one hand, or the Company and the Operating Partnership, acting together, on the
other hand.


13.3 Amendment. This Agreement may be amended only by the written agreement of
the Dealer Manager, the Company and the Operating Partnership.

19



--------------------------------------------------------------------------------







13.4 Third-Party Beneficiaries. The Company, Operating Partnership and the
Dealer Manager hereby acknowledge and agree that the Participating Dealers shall
be express third-party beneficiaries to the representations, warranties and
covenants contained in Section 1 of this Agreement, and the rights to
indemnification and reimbursement granted by Sections 7 and 8 of this Agreement.
Nothing in this Agreement is intended or shall be construed to give to any other
person any right, remedy or claim, except as otherwise specifically provided
herein.


14. Term and Termination.


14.1 Termination; General. This Agreement may be terminated by either party upon
60 calendar days’ written notice to the other party in accordance with
Section 16 below. In any case, this Agreement shall expire at the close of
business on the Termination Date.


14.2 Dealer Manager Obligations Upon Termination. The Dealer Manager, upon the
expiration or termination of this Agreement, shall (a) promptly deposit any and
all funds, if any, in its possession which were received from investors for the
sale of Offered Shares into the appropriate account designated by the Company
for the deposit of investor funds, (b) promptly deliver to the Company all
records and documents in its possession which relate to the Offering and are not
designated as dealer copies, (c) provide a list of all purchasers and
broker-dealers with whom the Dealer Manager has initiated oral or written
discussions regarding the Offering and (d) notify Participating Dealers of such
termination. The Dealer Manager, at its sole expense, may make and retain copies
of all such records and documents, but shall keep all such information
confidential. The Dealer Manager shall use its best efforts to cooperate with
the Company to accomplish an orderly transfer of management of the Offering to a
party designated by the Company.


14.3 Company Obligations Upon Termination. Upon expiration or termination of
this Agreement, the Company shall pay to the Dealer Manager all compensation to
which the Dealer Manager is or becomes entitled under Section 5 hereof at such
time as such compensation becomes payable.


15. Confirmation. The Company hereby agrees and assumes the duty to confirm on
its behalf and on behalf of dealers or brokers who sell the Offered Shares all
orders for purchase of Offered Shares accepted by the Company. Such
confirmations will comply with the rules of the Commission and FINRA, and will
comply with applicable laws of such other jurisdictions to the extent the
Company is advised of such laws in writing by the Dealer Manager.


16. Notices. Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be deemed given (a) when delivered
personally, (b) on the first business day after delivery to a national overnight
courier service, (c) upon receipt of confirmation if sent via facsimile or
(d) on the fifth business day after deposited in the United States mail,
properly addressed and stamped with the required postage, registered or
certified mail, return receipt requested, in each case to the intended recipient
at the address set forth below:



20



--------------------------------------------------------------------------------



If to the Company:
 
Steadfast Apartment REIT, Inc.
 
 
18100 Von Karman Avenue
 
 
Suite 500
 
 
Irvine, California 92612
 
 
Facsimile: (949) 777-8216
 
 
Attention: Secretary
 
 
 
If to the Operating Partnership:
 
Steadfast Apartment REIT Operating Partnership, L.P.
 
 
c/o Steadfast Apartment REIT, Inc., General Partner
 
 
18100 Von Karman Avenue
 
 
Suite 500
 
 
Irvine, California 92612
 
 
Facsimile: (949) 777-8216
 
 
Attention: Secretary
 
 
 
If to the Dealer Manager:
 
Steadfast Capital Markets Group, LLC
 
 
18100 Von Karman Avenue
 
 
Suite 500
 
 
Irvine, California 92612
 
 
Facsimile: (949) 852-0143
 
 
Attention: President

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 16.


[Signatures on following page.]

21



--------------------------------------------------------------------------------



If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
 
 
 
 
 
 
Very truly yours,

“COMPANY”

STEADFAST APARTMENT REIT, INC.
 
 
 
 
 
 
By:
/s/ Rodney F. Emery
 
 
 
Name:
Rodney F. Emery
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
“OPERATING PARTNERSHIP”

STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P.

 
 
 
By:
Steadfast Apartment REIT, Inc.
 
 
 
 
its general partner
 

            
 
 
 
 
By:
/s/ Rodney F. Emery
 
 
 
 
 
Name:
Rodney F. Emery
 
 
 
 
 
Title:
Chief Executive Officer



        
 
 
 
 
 
Accepted and agreed as of the date first above written:

“DEALER MANAGER”

STEADFAST CAPITAL MARKETS GROUP, LLC
 
 
 
 
 
 
By:
/s/ Phillip D. Meserve
 
 
 
Name:
Phillip D. Meserve
 
 
 
Title:
President and Chief Executive Officer
 
 




Signature Page to Amended and Restated Dealer Manager Agreement



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF PARTICIPATING DEALER AGREEMENT


STEADFAST APARTMENT REIT, INC.


Up to $1,100,000,000 in Shares of Common Stock, $0.01 par value per share


_____________, 2013
Ladies and Gentlemen:


Subject to the terms described herein, Steadfast Capital Markets Group, LLC, as
the dealer manager (the “Dealer Manager”) for Steadfast Apartment REIT, Inc., a
Maryland corporation (the “Company”), invites you (“Participating Dealer”) to
participate in the public sale (the “Offering”), on a “best efforts basis,” of
up to $1,100,000,000 in shares of common stock of the Company, $0.01 par value
per share (the “Common Stock”), of which amount: (i) up to $100,000,000 in
shares of Common Stock are being offered pursuant to the Company’s distribution
reinvestment plan at an initial purchase price of $14.25 per share (the “DRIP
Shares”); and (ii) up to $1,000,000,000 in shares of Common Stock are being
offered to the public at an initial purchase price of $15.00 per share (subject
in certain circumstances to discounts based upon the volume of shares purchased
and for certain categories of purchasers) (the “Primary Shares” and together
with the DRIP Shares, the “Offered Shares”). Notwithstanding the foregoing, the
Company has reserved the right to (i) change the offering price per share in the
Offering, including the price for DRIP Shares as described in the Prospectus (as
defined herein) and (ii) reallocate the Offered Shares between the Primary
Shares and the DRIP Shares.


A registration statement on Form S-11 (File No. 333-191049) has been prepared by
the Company in accordance with applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the applicable rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder (the “Securities Act Regulations”), for the registration
of the Offered Shares. This registration statement, which includes a preliminary
prospectus, was filed with the Commission on September 6, 2013. The Company has
prepared and filed such amendments thereto, if any, and such amended prospectus,
if any, as may have been required to the date hereof, and will file such
additional amendments and supplements thereto as may hereafter be required.
Copies of such registration statement and each amendment thereto have been or
will be delivered to Participating Dealer. The prospectus, as amended or
supplemented, on file with the Commission at the Effective Date (as defined
below) of the registration statement (including financial statements, exhibits
and all other documents related thereto filed as a part thereof or incorporated
therein), is hereinafter referred to as the “Prospectus,” except that if the
Prospectus is amended or supplemented after the Effective Date, the term
“Prospectus” shall refer to the Prospectus as amended or supplemented to date,
and if the Prospectus filed by the Company pursuant to Rule 424(b) or 424(c) of
the Securities Act Regulations shall differ from the Prospectus on file at the
time the registration statement or any post-effective amendment to the
registration statement shall become effective, the term “Prospectus” shall refer
to the Prospectus filed pursuant to either Rule 424(b) or 424(c) of the
Securities Act Regulations from and after the date on which it shall have been
filed with the Commission. As used in this agreement, the term “Registration
Statement” means the Registration Statement, as amended through the date hereof,
except that, if the Company files any post-effective amendments to the
Registration Statement, “Registration Statement” shall refer to the Registration
Statement as so amended by the last post-effective amendment declared effective,
and the term “Effective Date” means the applicable date upon which the
Registration Statement or any post-effective amendment thereto is or was first
declared effective by the Commission.


I. Dealer Manager Agreement. The Company is the sole general partner of
Steadfast Apartment REIT Operating Partnership, L.P., a Delaware limited
partnership that serves as the Company’s operating partnership subsidiary (the
“Operating Partnership”). The Dealer Manager has entered into an Amended and
Restated Dealer Manager Agreement with the Company and the Operating Partnership
dated October 15, 2014 (the “Dealer Manager Agreement”). Upon effectiveness of
this Participating Dealer Agreement (this “Agreement”), you will become one of
the Participating Dealers referred to in the Dealer Manager Agreement.








--------------------------------------------------------------------------------




II. Sale of Shares. Participating Dealer hereby agrees to use its best efforts
to sell the Primary Shares for cash on the terms and conditions stated in the
Prospectus. Nothing in this Agreement shall be deemed or construed to make
Participating Dealer an employee, agent, representative, or partner of the
Dealer Manager, the Company or the Operating Partnership, and Participating
Dealer is not authorized to act for the Dealer Manager, the Company or the
Operating Partnership or to make any representations on their behalf except as
set forth in the Prospectus and any printed sales literature or other materials
prepared by the Company or Steadfast Apartment Advisor, LLC, a Delaware limited
liability company that serves as the Company’s advisor pursuant to the terms of
an advisory agreement (the “Advisor”), provided that the use of said sales
literature and other materials has been approved for use by the Company in
writing and all appropriate regulatory agencies (the “Authorized Sales
Materials”).


III. Submission of Orders. Each person desiring to purchase Primary Shares in
the Offering will be required to complete and execute a subscription agreement
(“Subscription Agreement”) in the form attached as an Appendix to the Prospectus
and to deliver to Participating Dealer such completed Subscription Agreement,
together with a check, draft, wire or money order (hereinafter referred to as an
“instrument of payment”) in the initial amount of $15.00 per share, or such
other purchase price per share that the Company’s Board of Directors may
establish from time to time (subject to available discounts based upon the
volume of shares purchased and for certain categories of purchasers, as
specified in the Prospectus). There shall be a minimum initial purchase by any
one purchaser of $5,000 in shares (except as otherwise indicated in the
Prospectus, or in any letter or memorandum from the Company to the Dealer
Manager). Minimum subsequent purchases of shares shall be $100 per transaction.
Any Subscription Agreement and instrument of payment not conforming to the
foregoing instructions shall be returned to such subscriber not later than the
end of the second business day following receipt by Participating Dealer of such
materials. Subscription Agreements and instruments of payment received by the
Participating Dealer which conform to the foregoing instructions shall be
transmitted for deposit pursuant to one of the following methods:


(a) where, pursuant to Participating Dealer’s internal supervisory procedures,
internal supervisory review is conducted at the same location at which
Subscription Agreements and instruments of payment are received from
subscribers, then, by noon of the next business day following receipt by
Participating Dealer, Participating Dealer will transmit the Subscription
Agreements and instrument of payment to the Company or to such other account or
agent as directed by the Company; and


(b) where, pursuant to Participating Dealer’s internal supervisory procedures,
final internal supervisory review is conducted at a different location (the
“Final Review Office”), then Subscription Agreements and instruments of payment
will be transmitted by Participating Dealer to the Final Review Office by noon
of the next business day following receipt by Participating Dealer. The Final
Review Office will in turn, by noon of the next business day following receipt
by the Final Review Office, transmit such Subscription Agreements and instrument
of payment to the Company or to such other account or agent as directed by the
Company.


(c) Participating Dealer understands that the Company and/or the Dealer Manager
reserves the unconditional right to reject any order for any or no reason.


(d) Notwithstanding the foregoing, with respect to any Primary Shares to be
purchased by a custodial account, the Participating Dealer shall cause the
custodian of such account to deliver a completed Subscription Agreement and
instrument of payment for such account directly to the Company or to such other
account agent as directed by the Company.
IV. Participating Dealer’s Compensation.


(a) Subject to volume discounts and other special circumstances described in or
as otherwise provided in the “Plan of Distribution” section of the Prospectus,
Participating Dealer’s selling commission applicable to the total public
offering price of Primary Shares sold by Participating Dealer which it is
authorized to sell hereunder is 7.0% of the gross proceeds from the Primary
Shares sold by it and accepted and confirmed by the Company, which commission
will be paid by the Dealer Manager. For these purposes, a “sale of Primary
Shares” shall occur if and only if a Subscription Agreement is accepted by the
Company and the Company has thereafter distributed the commission to the Dealer
Manager in connection with such transaction. Participating Dealer hereby waives
any and

2



--------------------------------------------------------------------------------




all rights to receive payment of commissions due until such time as the Dealer
Manager is in receipt of the commission from the Company. Participating Dealer
affirms that the Dealer Manager’s liability for commissions payable to
Participating Dealer is limited solely to the commissions received by the Dealer
Manager from the Company associated with Participating Dealer’s sale of Primary
Shares.


(b) In addition, as set forth in the Prospectus, the Dealer Manager, in its sole
discretion, may reallow a portion of the dealer manager fee described in the
Prospectus (the “Dealer Manager Fee”) to Participating Dealer as marketing fees
or to defray other distribution-related expenses. Such reallowance, if any,
shall be determined by the Dealer Manager in its sole discretion based on
factors including, but not limited to, the number of Primary Shares sold by
Participating Dealer and the assistance of Participating Dealer in marketing the
Offering; provided, however, that Participating Dealer will not be entitled to
receive a portion of the Dealer Manager Fees that would cause the aggregate
amount of selling commissions, Dealer Manager Fees and all other forms of
underwriting compensation (as defined in accordance with applicable rules of the
Financial Industry Regulatory Authority, Inc. (“FINRA”)) received by the Dealer
Manager and all Participating Dealers to exceed 10.0% of the gross proceeds
raised from the sale of Primary Shares in the Offering. The Dealer Manager’s
reallowance of Dealer Manager Fees to Participating Dealer shall be described in
Schedule 1 to this Agreement.


(c) Participating Dealer acknowledges and agrees that no selling commissions or
Dealer Manager Fees will be paid in respect of the sale of any DRIP Shares.


(d) The parties hereby agree that the foregoing selling commissions and Dealer
Manager Fees are not in excess of the usual and customary distributors’ or
sellers’ commission received in the sale of securities similar to the Primary
Shares, that Participating Dealer’s interest in the offering is limited to such
selling commissions and Dealer Manager Fees from the Dealer Manager and
Participating Dealer’s indemnity referred to in Section XII below, and that the
Company is not liable or responsible for the direct payment of such selling
commissions and Dealer Manager Fees to Participating Dealer. In addition, as set
forth in the Prospectus, the Dealer Manager will reimburse Participating Dealer
for reasonable bona fide due diligence expenses incurred by Participating
Dealer. Such due diligence expenses may include travel, lodging, meals and other
reasonable out-of-pocket expenses incurred by Participating Dealer and its
personnel when visiting the Company’s offices or properties to verify
information relating to the Company or its properties. Participating Dealer
shall provide a detailed and itemized invoice for any such due diligence
expenses.


V. Payment.


(a) Payments of selling commissions will be made by the Dealer Manager (or by
the Company as the agent of the Dealer Manager, as provided in the Dealer
Manager Agreement) to Participating Dealer within 30 days of the receipt by the
Dealer Manager of the gross commission payments from the Company.


(b) Participating Dealer, in its sole discretion, may authorize Dealer Manager
(or the Company as the agent of the Dealer Manager, as provided in the Dealer
Manager Agreement) to deposit selling commissions, Dealer Manager Fees and other
payments due to it pursuant to this Agreement directly to its bank account. If
Participating Dealer so elects, Participating Dealer shall provide deposit
authorization and instructions to Dealer Manager in Schedule 2 to this
Agreement.


VI. Right to Reject Orders or Cancel Sales. All orders, whether initial or
additional, are subject to acceptance by and shall only become effective upon
confirmation by the Company and/or the Dealer Manager, which reserves the right
to reject any order for any or no reason. Orders not accompanied by the required
instrument of payment for the Primary Shares may be rejected. Issuance and
delivery of the Primary Shares will be made only after actual receipt of payment
therefor. In the event an order is rejected, canceled or rescinded for any
reason, Participating Dealer agrees to return to the Dealer Manager any selling
commissions or Dealer Manager Fees theretofore paid with respect to such order,
and, if Participating Dealer fails to so return any such selling commissions,
the Dealer Manager shall have the right to offset amounts owed against future
commissions or Dealer Manager Fees due and otherwise payable to Participating
Dealer.



3



--------------------------------------------------------------------------------




VII. Prospectus and Authorized Sales Materials. Participating Dealer is not
authorized or permitted to give, and will not give, any information or make any
representation (written or oral) concerning the Offered Shares except as set
forth in the Prospectus and the Authorized Sales Materials. The Dealer Manager
will supply Participating Dealer with reasonable quantities of the Prospectus
(including any supplements thereto), as well as any Authorized Sales Materials,
for delivery to investors, and Participating Dealer will deliver a copy of the
Prospectus (including all supplements thereto) to each investor to whom an offer
is made prior to or simultaneously with the first solicitation of an offer to
sell the Primary Shares to an investor; provided, however, no preliminary
prospectus may be delivered to investors. Participating Dealer agrees that it
will not send or give any supplements to the Prospectus or any Authorized Sales
Materials to any investor unless it has previously sent or given a Prospectus
and all supplements thereto to that investor or has simultaneously sent or given
a Prospectus and all supplements thereto with such Prospectus supplement or
Authorized Sales Materials. Participating Dealer agrees that it will not show or
give to any investor or reproduce any material or writing which is supplied to
it by the Dealer Manager and marked “broker-dealer use only” or otherwise
bearing a legend denoting that it is not to be used in connection with the offer
or sale of Offered Shares to members of the public. Participating Dealer agrees
that it will not use in connection with the offer or sale of Offered Shares any
materials or writings which have not been previously approved by the Company
other than the Prospectus and the Authorized Sales Materials. Participating
Dealer agrees to furnish a copy of any revised preliminary Prospectus to each
person to whom it has furnished a copy of any previous preliminary Prospectus,
and further agrees that it will itself mail or otherwise deliver all preliminary
and final Prospectuses required for compliance with the provisions of
Rule 15c2-8 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).


VIII. License and Association Membership. Participating Dealer’s acceptance of
this Agreement constitutes a representation to the Company and the Dealer
Manager that Participating Dealer is a properly registered or licensed
broker-dealer, duly authorized to sell Primary Shares under Federal and state
securities laws and regulations in all states where it offers or sells Primary
Shares, and that it is a member in good standing of FINRA. Participating Dealer
represents and warrants that it is currently licensed as a broker-dealer in the
jurisdictions identified on Schedule 3 to this Agreement and that its
independent contractors and registered representatives have the appropriate
licenses(s) to offer and sell the Primary Shares in such jurisdictions. This
Agreement shall automatically terminate if Participating Dealer ceases to be a
member in good standing of FINRA, or with the securities commission of the state
in which Participating Dealer’s principal office is located. Participating
Dealer agrees to notify the Dealer Manager immediately if Participating Dealer
ceases to be a member in good standing of FINRA or with the securities
commission of any state in which Participating Dealer is currently registered or
licensed. The Participating Dealer also hereby agrees to abide by the Rules of
Fair Practice of FINRA and to comply with the NASD Conduct Rules 2340 and 2420,
and FINRA Conduct Rules 2310, 5130 and 5141.


IX. Anti-Money Laundering Compliance Programs.


(a) Participating Dealer’s acceptance of this Agreement constitutes a
representation to the Company and the Dealer Manager that Participating Dealer
has established and implemented an anti-money laundering compliance program
(“AML Program”) in accordance with applicable law, including applicable FINRA
Rules, rules promulgated by the Commission (the “Commission Rules”) and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (the “USA PATRIOT Act”),
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act” and together with the USA PATRIOT Act, the “AML
Rules”), reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the sale of Primary Shares. Participating
Dealer’s acceptance of this Agreement also constitutes a representation to the
Company and the Dealer
Manager that as of the date hereof, Participating Dealer is in compliance with
all AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act. Participating Dealer covenants that it will perform all
activities it is required to perform by applicable AML Rules and its AML Program
with respect to all customers on whose behalf Participating Dealer submits
orders to the Company. To the extent permitted by applicable law, Participating
Dealer will share information with the Dealer Manager and the Company for
purposes of ascertaining whether a suspicious activity

4



--------------------------------------------------------------------------------




report is warranted with respect to any suspicious transaction involving the
purchase or intended purchase of Primary Shares.


(b) Upon request by the Dealer Manager at any time, Participating Dealer hereby
agrees to (i) furnish a written copy of its AML Program to the Dealer Manager
for review, and (ii) furnish a copy of the findings and any remedial actions
taken in connection with Participating Dealer’s most recent independent testing
of its AML Program. Participating Dealer further represents that it is currently
in compliance with all AML Rules, specifically including, but not limited to,
the Customer Identification Program requirements under Section 326 of the Money
Laundering Abatement Act, and Participating Dealer hereby covenants to remain in
compliance with such requirements and shall, upon request by the Dealer Manager,
provide a certification to Dealer Manager that, as of the date of such
certification, (i) its AML Program is consistent with the AML Rules, (ii) it has
continued to implement its AML Program, and (iii) it is currently in compliance
with all AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act.


X. Limitation of Offer; Suitability.


(a) Participating Dealer will offer Primary Shares only to persons who meet the
suitability standards set forth in the Prospectus and any suitability letter or
memorandum sent to it by the Company or the Dealer Manager and will only make
offers to persons in the jurisdictions in which it is advised in writing by the
Company or the Dealer Manager that the Primary Shares are qualified for sale or
that such qualification is not required (the “Qualified Jurisdictions”).
Notwithstanding the qualification of the Primary Shares for sale in any
respective jurisdiction (or the exemption therefrom), Participating Dealer
represents, warrants and covenants that it will not offer Primary Shares and
will not permit any of its registered representatives to offer Primary Shares in
any jurisdiction unless both Participating Dealer and such registered
representative are duly licensed to transact securities business in such
jurisdiction. In offering Primary Shares, Participating Dealer will comply with
the provisions of the Rules of Fair Practice set forth in the FINRA Manual, as
well as all other applicable rules and regulations relating to suitability of
investors, including without limitation, the provisions of Section III.C. of the
Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc. (the “NASAA REIT
Guidelines”).


(b) Participating Dealer further represents, warrants and covenants that neither
Participating Dealer, nor any person associated with Participating Dealer, shall
offer or sell Primary Shares in any jurisdiction except to investors who satisfy
the investor suitability standards and minimum investment requirements under all
of the following: (i) applicable provisions of the Prospectus; (ii) applicable
laws of the jurisdiction of which such investor is a resident; (iii) applicable
FINRA Conduct Rules; and (iv) the provisions of Section III.C. of the NASAA REIT
Guidelines. Participating Dealer agrees to ensure that, in recommending the
purchase, sale or exchange of Primary Shares to an investor, Participating
Dealer, or a person associated with Participating Dealer, shall have reasonable
grounds to believe, on the basis of information obtained from the investor (and
thereafter maintained in the manner and for the period required by the
Commission, any state securities commission, FINRA or the Company) concerning
such investor’s age, investment objectives, other investments, financial
situation and needs, and any other information known to Participating Dealer, or
person associated with Participating Dealer, that (i) the investor is or will be
in a financial position appropriate to enable the investor to realize to a
significant extent the benefits described in the Prospectus, including the tax
benefits to the extent they are a significant aspect of the Offered Shares,
(ii) the investor has a fair market net worth sufficient to sustain the risks
inherent in an investment in Primary Shares in the amount proposed, including
loss and lack of liquidity of such investment, and (iii) an investment in
Primary Shares is otherwise suitable for such investor. Participating Dealer
further represents, warrants and covenants that Participating Dealer, or a
person associated with Participating Dealer, will make every reasonable effort
to determine the suitability and appropriateness of an investment in Primary
Shares of each proposed investor solicited by a person associated with
Participating Dealer by reviewing documents and records disclosing the basis
upon which the determination as to suitability was reached as to each such
proposed investor, whether such documents and records relate to accounts which
have been closed, accounts which are currently maintained, or accounts hereafter
established. Participating Dealer agrees to retain such documents and records in
Participating Dealer’s records for a period of six years from the date of the
applicable sale of Primary Shares, to

5



--------------------------------------------------------------------------------




otherwise comply with the record keeping requirements provided in Section XIV
below and to make such documents and records available to (i) the Dealer Manager
and the Company upon request, and (ii) representatives of the Commission, FINRA
and applicable state securities administrators upon Participating Dealer’s
receipt of an appropriate document subpoena or other appropriate request for
documents from any such agency. Participating Dealer shall not purchase any
Primary Shares for a discretionary account without obtaining the prior written
approval of Participating Dealer’s customer and such customer’s completed and
executed Subscription Agreement.


XI. Due Diligence; Adequate Disclosure. Prior to offering the Primary Shares for
sale, Participating Dealer shall have conducted an inquiry such that
Participating Dealer has reasonable grounds to believe, based on information
made available to Participating Dealer by the Company or the Dealer Manager
through the Prospectus or other materials, that all material facts are
adequately and accurately disclosed and provide a basis for evaluating a
purchase of Primary Shares. Notwithstanding the foregoing, Participating Dealer
may rely upon the results of an inquiry conducted by an independent third party
retained for that purpose. Prior to the sale of the Primary Shares,
Participating Dealer shall inform each prospective purchaser of Primary Shares
of pertinent facts relating to the Primary Shares including specifically the
risks related to limitations on liquidity and marketability of the Primary
Shares during the term of the investment but shall not, in any event, make any
representation on behalf of the Company or the Operating Partnership except as
set forth in the Prospectus and any Authorized Sales Materials.


XII. Indemnification. For the purposes of this Section XII, an entity’s
“Indemnified Parties” shall include such entity’s officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.


(a) Participating Dealer agrees to indemnify, defend and hold harmless the
Company, the Operating Partnership, the Dealer Manager, each of their respective
Indemnified Parties, and each person who signs the Registration Statement, from
and against any losses, claims, damages or liabilities to which the Company, the
Operating Partnership, the Dealer Manager, or any of their respective
Indemnified Parties, or any person who signed the Registration Statement, may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims (including the reasonable cost of investigation), damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) in whole or
in part, any material inaccuracy in a representation or warranty by
Participating Dealer, any material breach of a covenant by Participating Dealer,
or any material failure by Participating Dealer to perform its obligations
hereunder, or (ii) any untrue statement or alleged untrue statement of a
material fact contained (1) in any Registration Statement or any post-effective
amendment thereto or the Prospectus or any amendment or supplement to the
Prospectus or (2) in any Authorized Sales Materials or (3) in any application to
qualify the Offered Shares for the offer and sale under the applicable state
securities or “blue sky” laws of any state or jurisdiction, or (iii) the
omission or alleged omission to state a material fact required to be stated in
the Registration Statement or any post-effective amendment thereof or in the
Prospectus or any amendment or supplement to the Prospectus or necessary to make
statements therein not misleading, provided, however, that in each case
described in clauses (ii) and (iii) to the extent, but only to the extent, that
such untrue statement or omission was made in reliance upon and in conformity
with written information furnished to the Company, the Operating Partnership or
the Dealer Manager by Participating Dealer specifically for use with reference
to Participating Dealer in the Registration Statement or any such post-effective
amendments thereof or the Prospectus or any such amendment thereof or supplement
thereto or any Authorized Sales Material, or (iv) any use of sales literature by
Participating Dealer not authorized or approved by the Company or use of
“broker-dealer use only” materials with members of the public concerning the
Offered Shares by Participating Dealer or Participating Dealer’s representatives
or agents, or (v) any untrue statement made by Participating Dealer or its
representatives or agents or omission to state a fact necessary in order to make
the statements made, in the light of the circumstances under which they were
made, not misleading in connection with the offer and sale of the Offered
Shares, or (vi) any material violation of this Agreement by Participating
Dealer, or (vii) any failure of Participating Dealer to comply with applicable
laws governing money laundry abatement and anti-terrorist financing efforts in
connection with the Offering, including applicable FINRA Rules, Commission Rules
and the USA PATRIOT Act, or (viii) any other failure by Participating Dealer to
comply with applicable FINRA rules or Commission Rules or any other applicable
Federal or state laws in connection with the Offering. Participating Dealer will
reimburse the aforesaid parties in

6



--------------------------------------------------------------------------------




connection with investigation or defense of such loss, claim, damage, liability
or action. This indemnity agreement will be in addition to any liability which
Participating Dealer may otherwise have.


(b) Promptly after receipt by any indemnified party under this Section XII of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section XII, notify in writing the indemnifying party of the commencement
thereof and the omission to so notify the indemnifying party shall not relieve
the indemnifying party of its obligations hereunder except to the extent it
shall have been prejudiced by such failure. In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled, to the extent it
may wish, jointly with any other indemnifying party similarly notified, to
participate in the defense thereof, with separate counsel. Such participation
shall not relieve such indemnifying party of the obligation to reimburse the
indemnified party for reasonable legal and other expenses (subject to
Section XII (c) below) incurred by such indemnified party in defending itself,
except for such expenses incurred after the indemnifying party has deposited
funds sufficient to effect the settlement, with prejudice, of the claim in
respect of which indemnity is sought. Any such indemnifying party shall not be
liable to any such indemnified party on account of any settlement of any claim
or action effected without the consent of such indemnifying party.


(c) An indemnifying party under this Section XII of this Agreement shall pay all
legal fees and expenses of the indemnified party in the defense of such claims
or actions; provided, however, that the indemnifying party shall not be
obligated to pay legal expenses and fees to more than one law firm in connection
with the defense of similar claims arising out of the same alleged acts or
omissions giving rise to such claims notwithstanding that such actions or claims
are alleged or brought by one or more parties against more than one indemnified
party. If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm that has been participating
by a majority of the indemnified parties against which such action is finally
brought; and in the event a majority of such indemnified parties is unable to
agree on which law firm for which expenses or fees will be reimbursable by the
indemnifying party, then payment shall be made to the first law firm of record
representing an indemnified party against the action or claim. Such law firm
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm.


XIII. Contribution.


(a) If the indemnification provided for in Section XII hereof is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Operating Partnership, the
Dealer Manager and Participating Dealer, respectively, from the offering of the
Primary Shares pursuant to this Agreement and the Dealer Manager Agreement or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company and the Operating Partnership, the Dealer Manager and Participating
Dealer, respectively, in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.


(b) The relative benefits received by the Company and the Operating Partnership,
the Dealer Manager and Participating Dealer, respectively, in connection with
the offering of the Primary Shares pursuant to this Agreement shall be deemed to
be in the same respective proportion as the total net proceeds from the sale of
the Primary Shares (before deducting expenses) received by the Company, and the
total selling commissions and Dealer Manager Fees received by the Dealer Manager
and Participating Dealer, respectively, in each case as set forth on the cover
of the Prospectus bear to the aggregate initial public offering price of the
Primary Shares as set forth on such cover.


(c) The relative fault of the Company and the Operating Partnership, the Dealer
Manager and Participating Dealer, respectively, shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact related
to information

7



--------------------------------------------------------------------------------




supplied by the Company or the Operating Partnership, or by the Dealer Manager
or by Participating Dealer, respectively, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.


(d) The Company, the Operating Partnership, the Dealer Manager and Participating
Dealer agree that it would not be just and equitable if contribution pursuant to
this Section XIII were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable contributions
referred to above in this Section XIII. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Section XIII shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission or alleged
omission.


(e) Notwithstanding the provisions of this Section XIII, the Dealer Manager and
Participating Dealer shall not be required to contribute any amount by which the
total amount of selling commissions and Dealer Manager Fees received by them
exceeds the amount of any damages which the Dealer Manager and Participating
Dealer have otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission.


(f) No party guilty of fraudulent misrepresentation shall be entitled to
contribution from any party who was not guilty of such fraudulent
misrepresentation pursuant to Section 11(f) of the Securities Act.


(g) For the purposes of this Section XIII, the Dealer Manager’s officers,
directors, employees, members, partners, agents and representatives, and each
person, if any, who controls the Dealer Manager within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the Dealer Manager, and each officers, directors,
employees, members, partners, agents and representatives of the Company and the
Operating Partnership, respectively, each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company or the
Operating Partnership, within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution of the
Company and the Operating Partnership, respectively. Participating Dealer’s
obligations to contribute pursuant to this Section XIII are several in
proportion to the number of Primary Shares sold by Participating Dealer and not
joint.


XIV.  Compliance with Record Keeping Requirements. Participating Dealer agrees
to comply with the record keeping requirements of the Exchange Act, including
but not limited to, Rules 17a-3 and 17a-4 promulgated under the Exchange Act.
Participating Dealer further agrees to keep such records with respect to each
customer who purchases Primary Shares, his suitability and the amount of Primary
Shares sold, and to retain such records for such period of time as may be
required by the Commission, any state securities commission, FINRA or the
Company.


XV.  Customer Complaints. Participating Dealer hereby agrees to provide to the
Dealer Manager promptly upon receipt by Participating Dealer copies of any
written or otherwise documented customer complaints received by Participating
Dealer relating in any way to the Offering (including, but not limited to, the
manner in which the Primary Shares are offered by Participating Dealer), the
Offered Shares or the Company.


XVI.  Effective Date. This Agreement will become effective upon the last date it
is signed by either party hereto.


XVII.  Termination; Amendment.


(a) Participating Dealer will immediately suspend or terminate its offer and
sale of Primary Shares upon the request of the Company or the Dealer Manager at
any time and will resume its offer and sale of Primary Shares hereunder upon
subsequent request of the Company or the Dealer Manager. Any party may terminate
this Agreement by written notice pursuant to Section XX below. Following the
termination of this Agreement, this Agreement will become void and there will be
no liability of any party to any other party hereto, except for obligations
under Sections XII, XIII, XIV, XVII, XIX, XX and XXI, all of which will survive
the termination of this Agreement. This

8



--------------------------------------------------------------------------------




Agreement and the exhibits and schedules hereto are the entire agreement of the
parties and supersedes all prior agreements, if any, between the parties hereto
relating to the subject matter hereof.


(b) This Agreement may be amended at any time by the Dealer Manager by written
notice to Participating Dealer, and any such amendment shall be deemed accepted
by Participating Dealer upon placing an order for sale of Primary Shares after
it has received such notice.


XVIII.  Assignment. Participating Dealer shall have no right to assign this
Agreement or any of Participating Dealer’s rights hereunder or to delegate any
of Participating Dealer’s obligations. Any purported assignment or delegation by
Participating Dealer shall be null and void. The Dealer Manager shall have the
right to assign any or all of its rights and obligations under this Agreement by
written notice, and Participating Dealer shall be deemed to have consented to
such assignment by execution hereof. Dealer Manager shall provide written notice
of any such assignment to Participating Dealer.


XIX.  Privacy Laws. The Dealer Manager and Participating Dealer (each referred
to individually in this Section XIX as a “party”) agree as follows:


(a) Each party agrees to abide by and comply with (i) the privacy standards and
requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”); (ii) the privacy
standards and requirements of any other applicable Federal or state law; and
(iii) its own internal privacy policies and procedures, each as may be amended
from time to time;


(b) Each party agrees to refrain from the use or disclosure of nonpublic
personal information (as defined under the GLB Act) of all customers who have
opted out of such disclosures except as necessary to service the customers or as
otherwise necessary or required by applicable law; and


(c) Each party shall be responsible for determining which customers have opted
out of the disclosure of nonpublic personal information by periodically
reviewing and, if necessary, retrieving a list of such customers (the “List”) as
provided by each to identify customers that have exercised their opt-out rights.
In the event either party uses or discloses nonpublic personal information of
any customer for purposes other than servicing the customer, or as otherwise
required by applicable law, that party will consult the List to determine
whether the affected customer has exercised his or her opt-out rights. Each
party understands that each is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.


XX.  Notice. All notices will be in writing and deemed given (a) when delivered
personally, (b) on the first business day after delivery to a national overnight
courier service, (c) upon receipt of confirmation if sent via facsimile, or
(d) on the fifth business day after deposit in the United States mail, properly
addressed and stamped with the required postage, registered or certified mail,
return receipt requested, to the Dealer Manager at: 18100 Von Karman Avenue,
Suite 500, Irvine, CA 92612, Attention: Secretary, and to Participating Dealer
at the address specified by Participating Dealer on the signature page hereto.


XXI.  Attorneys’ Fees, Applicable Law and Venue.


In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees. This Agreement shall be construed under the laws of the State
of California. Venue for any action (including arbitration) brought hereunder
shall lie exclusively in Irvine, California.


[Signatures on following pages.]



9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its duly authorized agent.
 
 
 
 
 
 
“DEALER MANAGER”

STEADFAST CAPITAL MARKETS GROUP, LLC
 
 
 
 
 
 
By:
 
 
 
 
Name:
 Steve Skytte
 
 
 
Title:
 Secretary
 
 

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth. We hereby represent that the jurisdictions
identified below represent a true and correct list of all jurisdictions in which
we are registered or licensed as a broker or dealer and are fully authorized to
sell securities, and we agree to advise you of any change in such list during
the term of this Agreement.


1.Identity of Participating Dealer:
Full Legal Name:
 
(to be completed by Participating Dealer)



Type of Entity:
 
(to be completed by Participating Dealer)



Organized in the State of:
 
(to be completed by Participating Dealer)



Tax Identification Number:
 
(to be completed by Participating Dealer)



FINRA/CRD Number:
 
(to be completed by Participating Dealer)









--------------------------------------------------------------------------------




2.    Any notice under this Agreement will be deemed given pursuant to Section
XX hereof when delivered to Participating Dealer as follows:
 Company Name:
 

Attention to:
 
 
(Name)
 
 
 
 
(Title)

Street Address:
 
 
 
City, State and Zip Code:
 
 
Telephone No.:
( )
Facsimile No.:
( )
Email Address:
 



Accepted and agreed as of the date below:
“PARTICIPATING DEALER”
 
(Print Name of Participating Dealer)



By:
 

Name:
 
Title:
 
 
Date:
 
 







--------------------------------------------------------------------------------




SCHEDULE 1
TO
PARTICIPATING DEALER AGREEMENT WITH
STEADFAST CAPITAL MARKETS GROUP, LLC
 
 
NAME OF ISSUER: STEADFAST APARTMENT REIT, INC.
 
NAME OF PARTICIPATING DEALER: 
 
SCHEDULE TO AGREEMENT DATED: 



As marketing fees and to defray other distribution-related expenses, the Dealer
Manager will pay                      basis points of the gross cash proceeds on
all sales generated by Participating Dealer pursuant to Section IV of this
Participating Dealer Agreement. These amounts are in addition to the selling
commissions provided for in Section IV of this Participating Dealer Agreement
and will be due and payable at the same time as the selling commissions, as more
fully described in Section V hereof.


“DEALER MANAGER”
STEADFAST CAPITAL MARKETS GROUP, LLC
 
 
By:
 
 
 
      
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 



“PARTICIPATING DEALER”
 
 
 
 
 
 
(Print Name of Participating Dealer)
 
 

 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 2
TO
PARTICIPATING DEALER AGREEMENT WITH
STEADFAST CAPITAL MARKETS GROUP, LLC


NAME OF ISSUER: STEADFAST APARTMENT REIT, INC.
NAME OF PARTICIPATING DEALER: 
 
SCHEDULE TO AGREEMENT DATED: 



Participating Dealer hereby authorizes the Dealer Manager or its agent to
deposit selling commissions, reallowances and other payments due to it pursuant
to the Participating Dealer Agreement to its bank account specified below. This
authority will remain in force until Participating Dealer notifies the Dealer
Manager in writing to cancel it. In the event that the Dealer Manager deposits
funds erroneously into Participating Dealer’s account, the Dealer Manager is
authorized to debit the account with no prior notice to Participating Dealer for
an amount not to exceed the amount of the erroneous deposit.
Bank Name:
 
Bank Address:
 
Bank Routing Number:
 
Account Number:
 



“PARTICIPATING DEALER”
 
 
 
 
 
 
(Print Name of Participating Dealer)
 
 

By:
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 3
TO
PARTICIPATING DEALER AGREEMENT WITH
STEADFAST CAPITAL MARKETS GROUP, LLC


Participating Dealer represents and warrants that it is currently licensed as a
broker-dealer in the following jurisdictions:
 
 
 
 
 
 
 
o 
 
Alabama
 
o 
 
Montana
 
 
 
 
 
 
 
o 
 
Alaska
 
o 
 
Nebraska
 
 
 
 
 
 
 
o 
 
Arizona
 
o 
 
Nevada
 
 
 
 
 
 
 
o 
 
Arkansas
 
o 
 
New Hampshire
 
 
 
 
 
 
 
o 
 
California
 
o 
 
New Jersey
 
 
 
 
 
 
 
o 
 
Colorado
 
o 
 
New Mexico
 
 
 
 
 
 
 
o 
 
Connecticut
 
o 
 
New York
 
 
 
 
 
 
 
o 
 
Delaware
 
o 
 
North Carolina
 
 
 
 
 
 
 
o 
 
District of Columbia
 
o 
 
North Dakota
 
 
 
 
 
 
 
o 
 
Florida
 
o 
 
Ohio
 
 
 
 
 
 
 
o 
 
Georgia
 
o 
 
Oklahoma
 
 
 
 
 
 
 
o 
 
Hawaii
 
o 
 
Oregon
 
 
 
 
 
 
 
o 
 
Idaho
 
o 
 
Pennsylvania
 
 
 
 
 
 
 
o 
 
Illinois
 
o 
 
Rhode Island
 
 
 
 
 
 
 
o 
 
Indiana
 
o 
 
South Carolina
 
 
 
 
 
 
 
o 
 
Iowa
 
o 
 
South Dakota
 
 
 
 
 
 
 
o 
 
Kansas
 
o 
 
Tennessee
 
 
 
 
 
 
 
o 
 
Kentucky
 
o 
 
Texas
 
 
 
 
 
 
 
o 
 
Louisiana
 
o 
 
Utah
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




o 
 
Maine
 
o 
 
Vermont
 
 
 
 
 
 
 
o 
 
Maryland
 
o 
 
Virginia
 
 
 
 
 
 
 
o 
 
Massachusetts
 
o 
 
Washington
 
 
 
 
 
 
 
o 
 
Michigan
 
o 
 
West Virginia
 
 
 
 
 
 
 
o 
 
Minnesota
 
o 
 
Wisconsin
 
 
 
 
 
 
 
o 
 
Mississippi
 
o 
 
Wyoming
 
 
 
 
 
 
 
o 
 
Missouri
 
 
 
 

 










